t c summary opinion united_states tax_court jian dong sun and ming-yan shen petitioners v commissioner of internal revenue respondent docket no 15044-10s filed date edward m mcelroy for petitioners donald d priver for respondent jacobs judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax and a sec_6662 accuracy-related_penalty of dollar_figure the issues for decision are whether respondent’s disallowance of deductions for various alleged business_expenses should be sustained and if so whether petitioners are liable for the sec_6662 accuracy-related_penalty background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and the accompanying exhibits at the time they filed their petition petitioners resided in northern california i petitioners’ business petitioners husband and wife emigrated to the united_states from china in the early 1990s jian dong sun mr sun graduated from medical school in china and practiced medicine there as a surgeon for years during mr sun was employed part time as a dialysis technician at satellite dialysis center he began working there in he also worked part time in at el camino hospital during ming yan shen ms shen worked for stanford university medical school as well as kaiser permanente through his employment as a dialysis technician mr sun became aware of a number of shortcomings in both the equipment and techniques used in kidney dialysis mr sun devised four inventions the first of the inventions a roller bed surface was a medical bed designed to reduce the likelihood of the patients developing bedsores as well as to enable the user to move easily from the bed to a wheelchair and back again in mr sun attempted to patent this device but his application was denied because a similar device already existed and his patent application was not in the proper form mr sun’s second invention was an emergency disengagement device for patients undergoing hemodialysis or a cut-and-run device this device permitted the user to quickly and safely disconnect himself herself from the dialysis machine in case of emergency on date mr sun submitted a patent application_for this device on date the patent office rejected mr sun’s application request again on the grounds that his patent submission was not in proper form and another party had previously patented a similar device in the rejection letter the patent office noted mr sun’s lack of familiarity with patent application procedures and remarked that he should seek the services of a registered patent attorney mr sun’s third invention was an apparatus to assist with disconnecting dialysate tubing this device was designed to ease the connecting and disconnecting of the dialysis tubes the patent office rejected this patent application mr sun’s fourth invention involved a baggage claim assistance device designed to assist individuals in wheelchairs in removing their luggage from airport luggage carousels this device currently is in the development stage mr sun organized sun pioneer in to further his interest in developing devices that could be used in kidney dialysis ms shen worked part time for sun pioneer often acting as mr sun’s interpreter or speaking with others on his behalf mr sun obtained a business license for sun pioneer he opened a checking account for the company and applied for an employer_identification_number from the internal_revenue_service however because of his lack of knowledge of bringing products to market and his lack of knowledge of good business practices mr sun did not initially develop a business plan or keep adequate business records to improve his entrepreneurial skills mr sun attended classes taught by the small_business administration and the silicon valley small_business development center he read literature and sought the assistance of adrian pelkus the president of a squared technologies inc with respect to obtaining a u s patent for his medical inventions additionally mr sun sought advice with respect to certain technical aspects of his medical device inventions from nengli zhang of nasa and dr cindy xin huang of tufts medical center mr sun sought legal advice from an unnamed u s patent attorney he did not engage the services of that attorney for economic reasons mr sun did however engage the services of an attorney to obtain a patent in china in connection with each of his inventions mr sun drafted diagrams and explanatory notes all in chinese with regard to the device’s design construction and functionality with regard to several of his inventions mr sun had prototypes built in china and he partnered with an undisclosed individual to facilitate arrangements with chinese contract manufacturers mr sun’s relationships with his chinese partner and contract manufacturers were informal there were no written contracts mr sun conducted market research for each of his inventions he approached medical equipment distributors such as baxter healthcare dialysis parts and supplies and davita inc as well as potential consumers doctors and hospitals to discuss their interest in his inventions in mr sun stopped working as a dialysis technician in order to focus exclusively on his inventive interests mr sun’s inventive activities have not as yet generated gross_receipts petitioners reported losses all of which relate 1the chinese patent was obtained in mr sun’s brother’s name to mr sun’s inventive activities on schedule c profit or loss from business of their federal_income_tax returns as follows year net_loss dollar_figure big_number big_number big_number big_number big_number big_number petitioners reported wage and salary income as follows year wages dollar_figure big_number big_number big_number big_number big_number big_number petitioners reported gross_receipts all of which were from mr sun’s consulting activities on schedules c of their federal_income_tax returns as follows year gross_receipts -0- -0- -0- -0- dollar_figure big_number big_number at the conclusion of trial the court remarked that on the totality of the evidence and after observing mr sun’s demeanor while he was testifying the court was satisfied that he had an honest intent to earn a profit from his inventive activities the court found as a fact that during mr sun engaged in his inventive activities primarily for profit ii petitioners’ expenses during petitioners deducted numerous expenses which allegedly related to mr sun’s inventive activities on schedule c petitioners made the following expense claims schedule c expense automobile sec_179 property legal professional services office rent or lease of vehicles machinery equipment supplies taxes licenses travel meals entertainment utilities other amount dollar_figure big_number big_number big_number big_number petitioners attached a form_8829 expenses for business use of your home to their federal_income_tax return on form_8829 petitioners claimed utility expenses of dollar_figure however on line allowable expenses for business use of your home petitioners reported zero with respect to expenses for the business use of their home during ms shen and mr sun separately traveled to china ms shen visited china from march to date mr sun visited china from april to date while in china mr sun met with his partner and several contract manufacturers he also visited friends and family members the record does not reveal the business_purpose for ms shen’s visit mr sun candidly admitted that ms shen most likely visited friends and family members during her trip to china petitioners took a 7-day cruise to hawaii in date the record does not reveal the business_purpose for the cruise petitioners also twice traveled to los angeles and san diego southern california in again the record does not reveal the business_purpose of the trips we note however that petitioners’ daughter lived in san diego at trial respondent’s counsel conceded that petitioners expended the dollar amounts claimed with respect to the deducted expenses however respondent’s counsel stated that respondent did not concede that the amounts petitioners expended and deducted were for ordinary and necessary business_expenses respondent disallowed petitioners’ expense deductions on two alternative theories first respondent avers that mr sun was not engaged in a for profit activity with respect to his inventive work and therefore he could not deduct his expenses pursuant to the provisions of sec_183 alternatively 2ms shen did not testify 3in their posttrial brief petitioners concede the amount dollar_figure for their hawaiian cruise and two trips to southern california is not deductible respondent maintains that petitioners failed to establish that the deducted expenses were ordinary and necessary business_expenses within the purview of sec_162 on the basis of our finding that mr sun was engaged in an activity for profit see supra p the only basis on which respondent’s deficiency determination can be sustained is that petitioners’ expenses were not ordinary and necessary business_expenses i petitioners’ business_expense deductions discussion sec_162 allows a deduction for ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business for an expense to be ordinary the transaction that gives rise to it must be of a common or frequent occurrence in the type of business involved 308_us_488 to be necessary an expense must be appropriate and helpful to the taxpayer’s business 290_us_111 it is well established that deductions are a matter of legislative grace and that taxpayers bear the burden of proving they are entitled to the deductions claimed rule a 503_us_79 292_us_435 taxpayers must substantiate the amount and purpose of the item deducted 65_tc_87 affd per curiam 540_f2d_821 5th cir taxpayers are required to maintain records sufficient to enable the commissioner to determine their correct_tax liability see sec_6001 43_tc_824 sec_1_6001-1 income_tax regs automobile travel and meals and entertainment_expenses are subject_to heightened substantiation requirements see sec_280f sec_274 and petitioners failed to meet these heightened substantiation requirements further we are unconvinced that the claimed automobile travel and meals and entertainment_expenses constitute ordinary and necessary business_expenses within the purview of sec_162 indeed mr sun admitted that his and ms shen’s trips to china were for pleasure as well as business petitioners failed to demonstrate that the primary purpose of their trips to china was to further mr sun’s inventive activities further they concede the amount for their hawaiian cruise and two trips to southern california is not deductible see supra note consequently petitioners’ expenses for travel to and from china hawaii and southern california are not deductible see sec_1_162-2 income_tax regs petitioners’ legal fees relate to the engagement of the services of an attorney to obtain a patent in china we are mindful that the chinese patent was obtained in mr sun’s brother’s name mr sun credibly testified as to the reason therefor ie it was much cheaper than for a foreigner to do so recognizing that chinese familial customs and business practices differ from those of the united_states we are satisfied that all of the benefits of the patent belong to mr sun consequently we hold that petitioners’ dollar_figure in legal and professional fee expenses constitute ordinary and necessary business_expenses within the purview of sec_162 as to each of the other types of expenses deducted petitioners provided no documentation or testimony which demonstrated that these expenses were ordinary and necessary business_expenses under certain circumstances if a taxpayer establishes entitlement to a deduction but not the amount the court may estimate the amount allowable 39_f2d_540 2d cir we generally will not estimate a deductible expense unless the taxpayer presents sufficient evidence to provide some basis upon which an estimate may be made 85_tc_731 petitioners have not provided us any basis to estimate any allocation of expenses to business purposes to conclude this portion of our opinion except for petitioners’ legal and professional fee expenses of dollar_figure we sustain respondent’s disallowance of the business_expense deductions claimed on the basis that petitioners failed to carry their burden_of_proof ii sec_6662 accuracy-related_penalty sec_6662 imposes a 20-percent penalty on that portion of an underpayment_of_tax attributable to inter alia negligence or disregard of rules or regulations as provided in sec_6662 or a substantial_understatement_of_income_tax as provided in sec_6662 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 108_tc_147 negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard sec_6662 the sec_6662 accuracy-related_penalty does not apply where the taxpayer shows that there was reasonable_cause for the underpayment and that he acted in good_faith sec_6664 such a showing depends on the facts and circumstances of each case and includes the knowledge and experience of the taxpayer and the reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs respondent has the burden of production pursuant to sec_7491 to satisfy that burden respondent must produce sufficient evidence showing that it is appropriate to impose the penalty see 116_tc_438 on the record before us respondent has satisfied his burden by producing evidence that petitioners were negligent in failing to keep books_and_records and in failing to substantiate their claimed deductions petitioners have not demonstrated that there was reasonable_cause for their underpayment_of_tax or that they acted in good_faith although mr sun sought advice regarding the technical aspects of establishing a business the record does not reveal that he sought advice from a tax professional regarding the deductibility of his expenses to conclude this portion of our opinion petitioners have failed to prove that they are not liable for the sec_6662 penalty petitioners have neither argued nor offered evidence that an exception exists which would excuse them from the penalty we therefore sustain respondent’s determination that petitioners are liable for the sec_6662 penalty however respondent must recompute the amount of the penalty to reflect the recalculation of petitioners’ business_expenses this can be done in the rule computation we have considered all of petitioners’ contentions and we conclude they are without merit irrelevant and or moot to reflect the foregoing decision will be entered under rule
